Citation Nr: 1206313	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-37 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for joint aches, pain, stiffness, rash, fatigue, shortness of breath, and memory loss (claimed as Gulf War Syndrome), to include as secondary to exposure to environmental toxins.  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1966 to February 1968, and from January 1991 to May 1991.  He has 28 years of service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for depression, a back disorder, and a sleep disorder (to include insomnia and sleep apnea) have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for Gulf War Syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing loss measures Level II in the right ear and Level II in the left ear at the most impaired; there is no evidence of an exceptional disability picture sufficient to render the rating schedule inadequate.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.321, 3.383, 4.1 - 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial compensable rating for service-connected bilateral hearing loss, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs); afforded the Veteran physical examinations; and provided the Veteran the opportunity to give testimony before the Board, which he declined.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  The April 2007 and September 2009 VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected hearing loss disability.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III.  Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In May 2007 the RO granted a noncompensable evaluation for bilateral hearing loss, effective July 12, 2006.  

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided under 38 C.F.R. § 4.86  apply when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz . 

A May 2005 retention examination contains an audiogram.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
60
LEFT
25
25
40
40
50

The examination contains no speech discrimination findings.
  
A June 2005 private audiogram shows that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
55
55
LEFT
25
25
35
45
50

The examination contains no speech discrimination findings.

At an April 2007 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
55
60
LEFT
35
35
45
45
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 86 percent in the left ear.  The Veteran complained that it was difficult to understand what people said in the presence of background noise, at home, and on the telephone.  He often asked others to repeat what they said, and listed to the radio and television at levels too loud for others.

At a September 2009 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
45
LEFT
25
25
25
30
35

Speech audiometry revealed speech recognition ability of 92 percent in both ears. 

The April 2007 findings show that Table VI provides for a numeral of Level II in the right ear and Level II in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  Accordingly, the April 2007 audiometric results do not serve as a basis for a compensable evaluation.

The September 2009 findings show that Table VI provides for a numeral of Level I in the right ear and Level I in the left ear.  Applying those results to 38 C.F.R. 
§ 4.85, Table VII, a 0 percent evaluation is derived.  Accordingly, the September 2009 audiometric results do not serve as a basis for a compensable evaluation.

The level of hearing loss impairment has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim for an initial compensable evaluation for the Veteran's bilateral hearing loss for the entire appeal period; there is no doubt to be resolved.  

III.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran's hearing loss decreases effective communication and causes difficulty hearing in the presence of background noise, but this does not denote an exceptional or unusual disability picture.  The Veteran has not been hospitalized for treatment of this disability.  He has not alleged that his hearing loss has interfered with employment.  

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is present here.  None of the QTC examination reports show that the Veteran is unemployable solely due to his bilateral hearing loss.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, additional development is necessary to adjudicate the remaining issue on appeal. 

In this case, the Veteran contends that he developed joint aches, pain, stiffness, rash, fatigue, shortness of breath, and memory loss as a result of his service in Saudi Arabia during his 1991 deployment.  

The Veteran's DD Form 214 shows that he had foreign service from January to April 1991 in the Desert Shield/Storm area of responsibility.  Therefore, he is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317. 

A February 1986 periodic examination contains a normal clinical evaluation of all systems.  On the accompanying medical history report, the Veteran reported problems with swollen or painful joints and arthritis.  He wrote "I was treated for early signs of rheumatoid arthritis . . . at the Kneibert Clinic in November."  The clinician wrote "arthritis studies have not been revealing of any particular type arthritis.  Symptoms have largely resolved and progress for recovery is good."

In June 1986, the Veteran injured his left shoulder while playing softball during a period of ACDUTRA.  He gave a medical history that included arthritis.

Private treatment records dated May and November 1987 show that the Veteran complained of feeling easily fatigued for several months.  The clinician noted that there was "a history of arthritis or rheumatic kind of disease."  He wrote "I am not sure that it was ever totally characterized but [the Veteran] had a rheumatoid like syndrome that has remitted."

A September 1988 private treatment note indicates that the Veteran "had a pretty significant round of arthritis a couple or three years ago."

A February 1990 periodic examination contains a normal clinical evaluation of all systems.  The Veteran reported a history of swollen or painful joints, shortness of breath, and arthritis.  The clinician wrote "episode of arthritis 3 years ago - has only occasional stiffness now."  He noted that the shortness of breath upon exertion was due to poor conditioning.

A June 1990 service treatment record shows that the Veteran reportedly had been treated for arthritis in all joints.  The clinician noted that the diagnosis was uncertain.

An April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation shows that the Veteran denied having any fatigue or rash.

A May 1991 private treatment record shows that the Veteran was treated for a back injury.  The doctor noted that he had not seen the Veteran "in years" and that he had previously seen him for polyarthritis with considerations for seronegative rheumatoid arthritis.  The doctor also noted that he had treated the Veteran with prednisone "with resolution of his problem."

A February 1993 private treatment record shows that the Veteran was treated for shortness of breath.  He was diagnosed with chest pain.

The Veteran submitted to a VA Gulf War examination in November 1994.  He complained of joint stiffness and a rash.  The diagnoses included osteoarthritis and/or gout, lower extremities, and moniliasis right tibial one-third.

A May 1999 periodic examination contains a normal clinical evaluation of all systems.  The clinician noted that the Veteran had been previously evaluated for shortness of breath and was diagnosed with a chest cavity infection (pleurisy).  He also noted the Veteran's complaint of progressive memory loss since Desert Storm.  The clinician diagnosed progressive memory loss.  On the accompanying medical history report, the clinician noted that the Veteran was reportedly bed ridden for three months in 1987 due to arthritis and treated with prednisone.  He still had occasional stiffness.  

In January 2000, a military clinician recommended that the Veteran be evaluated for shortness of breath and progressive memory loss.

A February 2000 correspondence from Dr. E.C.G. shows that the Veteran reported having memory problems for several years.  The doctor wondered if the Veteran had sleep apnea, which could account for the memory loss.  He suggested a sleep study.

Other private treatment records dated February 2000 show that the Veteran was evaluated for shortness of breath.  He was diagnosed with a mild chest restriction on the basis of pulmonary function tests.

A July 2000 annual examination contains a normal clinical evaluation of all systems.  The Veteran was evaluated by a neurologist, who found normal cognitive functions for the Veteran's age.  On the accompanying medical history report,  the Veteran reported that he was treated for painful joints in 1985 and prescribed prednisone for a short time.  He complained of shortness of breath for the "past few years" and memory loss.  

A May 2002 private treatment record shows that the Veteran complained of memory loss, joint pain, fatigue, and shortness of breath.  He reported having these symptoms since the Gulf War, but noted that they were getting worse.  The doctor made a tentative diagnosis of "chronic fatigue syndrome or at least [the Veteran] has complained of fatigue and he relates that to the Gulf War Syndrome."

A May 2003 service treatment record shows that the Veteran reported memory loss of six months' duration.  In January 2004, he reported joint stiffness/ache, memory loss, and shortness of breath.  

A May 2004 private treatment record shows that the Veteran was diagnosed with dyspnea on exertion and fatigue with no physiologic basis.  The doctor recommended a sleep study to rule out the possibility of sleep apnea.

Service records dated June 2005 and January 2006 show that the Veteran reported arthritis in his joints, shortness of breath, memory loss, and fatigue.

A July 2005 VA treatment record shows that the Veteran was treated for a rash on his chest and shoulders.  He was diagnosed with tinea versicolor.  In August 2006, the Veteran complained of joint stiffness and swelling in his hands and feet.  He apparently was tested for rheumatoid factor at request of his private physician, but the results are not located in the claims file.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

In this case, the Veteran served in the Persian Gulf, following which he reports experiencing joint aches, pain, stiffness, rash, fatigue, shortness of breath, and memory loss without any associated diagnosis.  The record contains a tentative diagnoses of chronic fatigue syndrome by a private provider.  Notably, the Veteran has never been afforded a VA examination that specifically considered whether his complaints could be attributed to an undiagnosed illness or chronic multi-symptoms illness in light of his Gulf War service.  Under the circumstances, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any of the claimed disorder(s) shown.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, with regard to any of the claimed disabilities that do not receive an associated diagnosis, the Board believes that, on remand, the examiner(s) should opine as to whether the claimed symptoms are the result of an undiagnosed illness.  

The Veteran also maintains that his claimed disabilities may be due, at least in part, to his exposure to burning oil when he was near burning oil wells in Saudi Arabia.  It is unclear from a review of the claims folder whether the service personnel records that have been obtained and associated with the claims file reflect all of the particular areas in which the Veteran traveled during his service in Desert Storm.  Such information is necessary to determine what specific environmental toxins the Veteran may have been exposed to, including, but not limited to, the burning oil wells.  Thus, remand is necessary to accord the AOJ an opportunity to procure any additional service personnel records that may be available and that may provide information as to the specific location of the Veteran's service during his Desert Storm service.  In addition, the AOJ should contact the appropriate Department of Defense agency to obtain any such relevant information.  Such data is necessary to determine the type of potential contaminants to which the Veteran may have been exposed during his service in Iraq.  See VBA Training Letter 10-03.  

In the alternative, the Veteran maintains that, although some of his symptoms may have been preexisting, they became worse as a result of the 1991 deployment.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

The competent medical evidence of record indicates that the Veteran was treated for arthritis prior to his 1991 deployment, although it is unclear if this was an acute episode as opposed to a chronic condition.  He was also treated for shortness of breath and fatigue prior to his deployment.  Therefore, the Board finds that a medical opinion is required regarding whether the Veteran had preexisting joint aches, pain, stiffness, rash, fatigue, shortness of breath, and memory loss that were aggravated by his military service.  

Further, as noted above, the Veteran served in the Army National Guard from March 1978 to August 2006.  However, the Veteran's periods of active duty for training (ACDUTRA) have not been verified.  Such dates are pertinent to the instant appeal, as service connection may be granted for disability resulting from disease incurred in or aggravated by ACDUTRA.  Therefore, a remand is necessary to obtain information pertaining to the dates of such training. 

In addition, there are outstanding relevant private treatment records.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA Form 21-4142 indicates that the Veteran received treatment from the Kneibert Clinic for all of his complaints from 1991 through 2002.  The claims file contains records from this clinic from 1987 through 1993 only.  As discussed above, the Veteran sought treatment from the Kneibert Clinic for arthritis in 1985 or 1986.  These records must be obtained.  See 38 C.F.R. § 159(c).

Finally, it appears that the Veteran receives continuous treatment from the VAMC in Poplar Bluff, Missouri.  Thus, pertinent ongoing treatment records, dated from August 5, 2006, should be obtained and associated with the claims folder on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  that includes information about how to establish entitlement to service connection for a disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317. 

2. Determine the Veteran's dates of ACDUTRA service from 1978 to 2006.  A statement showing only retirement points will not suffice.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed. 

3. In addition, request from the Veteran a statement containing as much detail as possible regarding his allegations of exposure to environmental toxins during his service in Desert Storm.  He should be asked to provide specific details including dates, places, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He should be told that the information is necessary to obtain supportive evidence related to his allegations of exposure to environmental toxins and that failure to respond may result in adverse action.  

4. Contact the appropriate agencies, including, but not limited to, the National Personnel Records Center (NPRC) and the appropriate Department of Defense agency and request verification of any herbicide and/or environmental toxins to which the Veteran may have been exposed during his service in Iraq.  See VBA Training Letter 10-03.  

5. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Kneibert Clinic from January 1985 to December 1986 and from January 1994 to the present.  A copy of any negative response(s) should be included in the claims file.  All such available records should be associated with the claims folder. 

6. Obtain outstanding VA treatment records from the VAMC Poplar Bluff, Missouri from August 5, 2006 to the present.

7. Then, in accordance with VBA Training Letter 10-03, schedule the Veteran for a VA examination to determine the existence and etiology of his claimed joint aches, pain, stiffness, rash, fatigue, shortness of breath, and memory loss.  The examiner should be informed of any exposure to environmental toxins that has been conceded to the Veteran (pursuant to completion of the instructions set forth at paragraphs 3 and 4 of this Remand).  In addition, pursuant to VBA Training Letter 10-03, the examiner should be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.  

The claims folder, including a copy of this remand, must be made available to the examiner(s) and reviewed in conjunction with the examination(s).  All necessary testing should be conducted, and all pertinent pathology shown on examination(s) should be acknowledged in the evaluation report(s).  

After examination of the Veteran, the examiner should do the following: 

a) Describe in detail any objective manifestations of the Veteran's symptoms of joint aches, pain, stiffness, rash, fatigue, shortness of breath, and memory loss.  For each manifestation identified, the examiner should proffer an opinion as to whether the manifestation represents a current chronic condition. 

b) The examiner should identify with specificity any claimed symptom or manifestation that is not objectively shown either by examination of the Veteran or review of the claims folder. 

c) For each symptom identified in paragraph 7(a) that is currently manifested or otherwise indicated in the record, the examiner should indicate whether the manifestation can be clinically attributed to a known disability. 

d) The examiner should identify the disability to which the manifestation is attributable and opine as to whether such disability(ies) existed prior to the Veteran's entry into active duty in January 1991 or a verified period of ACDUTRA as noted in the claims folder.

e) If so, the examiner should opine as to whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service [the period of active service from January to May 1991 or a verified period of ACDUTRA as noted in the claims folder].

f) If no pre-existing disability is found, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any disabilities to which the claimed manifestations are attributable are etiologically related to the Veteran's period of active service from January to May 1991, to include service in Southwest Asia, or during a verified period of ACDUTRA as noted in the claims folder or is otherwise related to any such service. 

g) If any of the claimed manifestations do not receive an associated diagnosis, opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner(s) should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

A rationale for any opinion advanced must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


